Conway, Ch. J.
(dissenting). We are in agreement with the principles of law stated in the opinion of the majority of this court. Our disagreement lies with the application of those principles to the allegations of the complaint before us. The majority is of the opinion that “it is impossible to conclude that it [the publication here involved] says or implies anything that could subject either of the plaintiffs to contempt or aversion, induce any unsavory opinion of them or reflect adversely *603upon plaintiff Nichols’ work or upon him as pastor of the church or as cleric generally.” We are of the opinion, on the other hand, that, in view of the peculiarly sensitive position of a clergyman, it may not be said, as a matter of law, that the publication was nondefamatory, that is, in our judgment it would not be unreasonable for a jury to conclude that the publication, which suggests that plaintiff minister was oEciating as a clergyman without the right to do so, and had not been recalled under the proper procedure of his denomination, tends to expose him to contempt or aversion in the minds of a substantial number of the community and tends to hold him up as one to be avoided and looked upon askance. We recently had before us Katapodis v. Brooklyn Spectator (287 N. Y. 17) where no special damages were alleged, but where an article was published by defendant’s newspaper regarding the death of plaintiffs’ infant son which said of the parents that they “ are in dire financial straits ” and they would have “ to let their son go to his final rest in a pauper’s grave ”. We there said (p. 21): “ We think it is not for us to say that the publication of such a piece of news did not hurt the plaintiffs by tending to deprive them of friendly association with a considerable number of respectable members of their community. We believe it is the right of the plaintiffs to have a jury say whether the false words did, in fact, so defame them.” Similarly, we feel here that it should at least be left to a jury to determine whether the written words alleged in the complaint are, when viewed in their entirety, susceptible of a defamatory or innocent meaning.
We do not agree with the majority that Reverend Nichols could not be said to have been disparaged personally or in his profession as a clergyman merely because the article assigns no reason for his removal or for the opposition to him, such as incompetency or misconduct. An article may be all the more vicious by what it fails to say rather than by what it does say. The readers of the article are thus given freedom to speculate and guess as to why the Reverend Nichols had the diEculties he had as pastor. Idle, unfounded and baseless rumors and gossip may flourish and may multiply to such enormous proportions that the Reverend Nichols will be accused of anything from “ thief ” to “ imposter ”. We think that the Special Term Judge *604put the question presented in proper focus when he said: ‘ ‘ To say falsely and maliciously of a minister of a church, holding himself out as such to the community that he was not in fact, the minister and that a jury had so found and that his congregation had not ‘ recalled ’ him cannot be held as matter of law, in my opinion, not to diminish him and do him hurt in his profession. It would, at least, present a question of fact in such respect for a jury. * * * There is also a moral stigma attachable to a minister of religion who falsely holds himself out as being something which he is not or at least a jury might so find.” So in the present case, the article, among other things, falsely stated that a jury found that he was not in fact the pastor of the church and that his congregation had not recalled him. To some readers, this may not necessarily be suggestive of dishonesty, incompetency or other improper conduct on the part of Eeverend Nichols. To others, however, especially in view of the fact that he does belong to an extremely sensitive profession which is always subject to the public scrutiny, many evil and unfounded thoughts may be harbored and many rash conclusions will be drawn. Accordingly, we say again that, in our opinion, the article cannot be deemed nondefamatory as a matter of law, but that a jury should be permitted'to decide whether the article can reasonably permit of a defamatory or innocent inference to the readers in the community.
We pass on now to consider the second cause of action. Here, the Mt. Zion Baptist Church of Port Chester alleged that, because of the article, it had suffered injury. To refer to the “ 22 members of the congregation ” against whom suit had been brought by Eeverend Nichols and by the church itself, could conceivably be deemed defamatory in view of the fact that they were not in fact members of such congregation, and it could reasonably tend to hold up the church to obloquy, ridicule and scorn. A jury could properly find that the import of the entire article generally, with respect to the church, had an unwholesome effect on the minds of the readers in the community, a great many of whom were congregants of the church. Further, because the words set forth in the publication which referred to the Eeverend Nichols as the former pastor of the church were so interwoven with the words which were referable to the *605church itself, we feel, for the same reasons set forth above, that, with respect to the church’s cause of action, a jury should be permitted to decide whether the publication can reasonably permit of a defamatory or innocent meaning.
Accordingly, in our judgment, the complaint was improperly dismissed by the Appellate Division and the judgment appealed from should be reversed and the motion to dismiss the complaint denied.
Desmond, Van Voorhis and Burke, JJ., concur with Fuld, J.; Conway, Ch. J., dissents in an opinion in which Froessel, J., concurs; Dye, J., taking no part.
Judgment affirmed.